[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SANCTIONS DATED MARCH 17, 2000 (#215)
This is a Memorandum of Decision on the March 17, 2000 Motion for Sanctions filed by the defendants against both plaintiffs. This court rendered its written decision on June 5, 2000. On June 19, 2000 the plaintiff, Frank Usowski, filed a Motion to Reargue, which this court granted on June 23, 2000. On June 19, 2000 the plaintiff, Douglas Staley, filed a Motion to Reargue, which this court granted on June 23, 2000. The reargument on the original March 17, 2000 Motion for Sanctions was held on July 31, 2000. It was briefed and argued by all parties.
At reargument the plaintiff, Usowski, offered to amend his Compliance with Interrogatories to list only those persons who would actually testify at trial. The defendants, at their own cost, may then take those depositions.
At reargument the plaintiff, Staley, joined in with Usowski' s offer. In addition, Staley offered to take the deposition of and/or produce the affidavit of his ex-wife, Stephanie Staley, in order to demonstrate that she has and had no claim against Staley's interest in the defendant's business which is the subject of this instant suit. Staley further offered to consider filing a motion to open the dissolution judgment to bring the true statement of his financial affairs to the attention of the dissolution court.
After due consideration, the court will modify its June 5, 2000 order CT Page 9484 as to the plaintiff, Usowski. This court hereby reaffirms the June 5, 2000 decision, its findings, conclusions of law, authorities and reasoning contained therein. The court vacates the second full paragraph on page 5 of its June 5, 2000 Memorandum of Decision and substitutes the following as an Order of Sanctions against the plaintiff, Frank Usowski.
"The court finds that the plaintiff, Frank Usowski, has violated the discovery orders of this court and has engaged in continuous discovery abuse. The plaintiff, Frank Usowski, is ordered to pay for the remaining 118 depositions to be taken by the defendants. The plaintiff, Frank Usowski, is hereby ordered to deposit with the Clerk of the Superior Court, J.D. of Stamford-Norwalk, the sum of $72,216 as modified by this order. This sum is to be paid in two installments: The first installment is the entire sum in one payment of $23,256 for the 38 disclosed witness' depositions to be paid to the Clerk within two weeks. (The list of 39 witnesses contained in the plaintiff's December 28, 1999 disclosure compliance less Ken Berenson) (38 x 612 = $23,256) The second installment is for any of the remaining 118 disclosed witnesses' depositions that the defendants wish to take, in an amount to be determined by this court upon a proper written application by the defendants. The amount per deposition is to be determined by this court after submission of information of the actual cost per deposition to date. Against these sums the defendants may seek a draw from the Clerk after the taking of each deposition. No sums can be drawn down without further written order of this court. The court will retain continuing jurisdiction over the disposition of all funds deposited with the Clerk of the court."
After due consideration the court will not modify its June 5, 2000 order as to the plaintiff, Douglas Staley. This court hereby reaffirms the June 5, 2000 decision, its findings, conclusions of law, authorities and reasoning contained therein. The order of dismissal as to the plaintiff, Douglas Staley, contained in the June 5, 2000 order is reaffirmed.
SO ORDERED.
BY THE COURT
KEVIN TIERNEY, J.